Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 2, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
The record discloses that claimant notified his employer on May 11, 1995 that he would not be returning to work because he planned to enter a drug rehabilitation program. Although claimant’s participation in the program did not begin until May 22, 1995, he did not return to his employment after May 11, 1995, later testifying that he needed to spend this interim period concentrating his efforts on staying away from drugs. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause. We agree.
Claimant resigned without requesting a leave of absence for either medical or personal reasons. Instead, he simply announced the fact of his resignation to his employer and failed to report for work thereafter. Under these circumstances, there was substantial evidence to support the Board’s determination that claimant left his employment under disqualifying conditions (see generally, Matter of Goldstein [Hudacs], 192 AD2d 919, 920). Claimant’s remaining contentions, including his assertion that it was error for a panel of two Board members to consider his appeal rather than a full Board panel, have been examined and found to be lacking in merit (see, Matter of Pokigo [Superior Sales & Salvage—Hartnett], 156 AD2d 855, 856).
Crew III, J. P., White, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.